Citation Nr: 0944354	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  09-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the bilateral hands.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which service connection for residuals 
of cold injuries to the bilateral hands, was denied.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran manifests the residuals of cold injuries to his 
hands.


CONCLUSION OF LAW

The criteria for the grant of service connection for the 
residuals of cold injuries to the bilateral hands are not 
met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to inform the appellant of the information and 
evidence not of record that (1) is necessary to substantiate 
the claim, (2) VA will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in January 2007.  

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has assisted the Veteran in obtaining evidence, afforded 
the Veteran VA examination, and afforded the Veteran the 
opportunity to testify before the Board, which he declined.  
VA has also attempted to obtain service medical records but 
has determined that they are unavailable and presumed 
destroyed.  However, for the purposes of this rating 
decision, the lack of these records is not prejudicial, as 
the Veteran's version of events as reported is accepted, and 
the claim is denied, as will be explained below, on the basis 
that there is no current disability.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file; and the Veteran has not contended otherwise.  

Accordingly, VA has substantially complied with the notice 
and assistance requirements and the Veteran is not prejudiced 
by a decision on the claim at this time.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Veteran underwent VA examination in December 2008, at 
which time he reported exposure to cold temperatures during 
his active service in Korea.  He stated that, as a tank 
driver, he sometimes had to remove his gloves to drive his 
tank.  It was very cold, with ambient weather conditions 
being minus 20 to minus 40 degrees.  There were drifting 
snowdrifts, a dry, non-wet snow, and they slept in dog tents 
and sometimes larger tents and sometimes under the stars in 
sleeping bags.  He remembered being treated for his feet, at 
which point all his toenails were removed and he was placed 
off duty for two weeks.  He was returned to duty driving a 
tank, and continued to be exposed to the cold.  His hands, 
although very cold at the fingertips, did not experience 
tissue loss or blistering that he could recall, and he 
reported that he did not undergo any medical evaluation or 
treatment while in service for his hands.  He reported that 
he did not receive treatment from a civilian physician for 
his hands, but since being in Korea, he preferred the ambient 
temperature in his home to be elevated.  He reported no 
problems post-service with his fingernails or cutaneous areas 
of the hands, and he stated he had had no surgery, fractures, 
or other problems with his hands.  He reported no weakness, 
numbness, tingling, diminished sensation, history of mottling 
or discoloration, or tissue loss and denied hyperhydrosis.  
He reported that he did feel a degree of cold sensitization 
in his hands, but that this was much more particular to his 
feet.  He reported no difficulty with his hands in dealing 
with his occupation over the years after returning from 
Korea.  

The examiner objectively observed the Veteran's hands to 
reveal a few age spots of the dorsum of both hands, but no 
intrinsic muscle atrophy, erythema or excessive thinning of 
the skin.  The fists and grips were equal and full, and the 
thumb to fingertip apposition was good, bilaterally.  The 
Veteran manifested excellent perception of 10 milligram 
monofilament throughout the palmer surfaces, thumbs, and 
fingers, bilaterally.  There were no signs of cutaneous 
malignancy, and upper extremity deep tendon reflexes were 
intact.  Results of X-rays reflected no fracture, dislocation 
or arthritis change in the left or right hand.  An open 
reduction internal fixation of the distal shaft of the left 
wrist was seen, but this was neither claimed as part of the 
service-connected residuals of cold injury to the hands, nor 
opined to be by the examiner.  The examiner diagnosed normal 
neurologic evaluation of the bilateral upper extremities.

As shown above, the medical evidence does not show that the 
Veteran's manifests a bilateral hand disability that is the 
residual of cold injuries to the hands.  In the absence of a 
diagnosis of cold injury residuals to the bilateral hands, 
service connection for the claimed disability cannot be 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran genuinely believes that he manifests the 
residuals of cold injuries to his hands, and has offered his 
statements as to this fact.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter so complex as the presence of 
cold injury residuals in his bilateral hands, and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
examiner who discussed his symptoms, complaints, and 
manifestations in the December 2008 VA examination.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against a finding that 
the Veteran manifests the residuals of cold injuries to his 
bilateral hands; there is no doubt to be resolved; and 
service connection for cold injury residuals to the bilateral 
hands is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for the residuals of cold injuries to the 
bilateral hands is denied.





____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


